Citation Nr: 1717550	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's spouse for purposes of eligibility to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 1970.  He died in September 1991.  The appellant was married to the Veteran at the time of his death, and seeks recognition as his surviving spouse for purposes of entitlement to DIC benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appellant was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.

In March 2015 this matter was last before the Board, at which time it was remanded for further development.


FINDINGS OF FACT

1.  The appellant was born in June 1956.

2.  The appellant and the Veteran were married in September 1987.

3.  The appellant's marriage to the Veteran ended as the result of his death in September 1991.

4.  The appellant remarried to E.B. in November 2006, and has remained married to E.B.

5.  The appellant's claim for DIC benefits was received by VA in April 2011.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the remarried widow of a veteran as a matter of law.  38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.5, 3.50, 3.55, 3.153 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DIC benefits.  At issue is solely whether she is entitled to recognition as the Veteran's surviving spouse.  VA has certain notice and assistance requirements pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004).  

The relevant facts in this case are not in dispute.  The appellant was born in June 1956.  She married the Veteran in September 1987.  In September 1991, the Veteran died of myocardial ischemia secondary to coronary artery disease.  At the time of the Veteran's death, neither he nor the appellant had ever filed a claim for VA benefits.  The appellant remarried to E.B. in November 2006, and she has remained married to him since then.  

The appellant has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include a voiding or annulment of remarriage.  See 38U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).  Effective January 1, 2004, remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of specified benefits, such as DIC, to such person as the surviving spouse of a veteran.  38 U.S.C.A. § 103(d)(2)(B); 38 C.F.R. § 3.55(a)(10). 

The appellant was 50 years old at the time of her remarriage to E.B.  Therefore, her remarriage is not subject to the exception for surviving spouses of veterans who remarry after age 57.  Her remarriage is thus a bar to recognition as the Veteran's spouse for purposes of eligibility to DIC.  

The Board acknowledges the appellant's assertions that she is entitled to approximately 15 years of DIC benefits from the date of the Veteran's death to the date she remarried to E.B.  The Board also acknowledges that under 38 C.F.R. § 3.153, an application on a form jointly developed by the Social Security Administration (SSA) and VA, which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  Such application also will be considered to have been received by VA as of the date of receipt by SSA.  38 C.F.R. § 3.153 (2016).  Here, SSA records show that the appellant was denied survivor benefits, and that her daughter was awarded survivor benefits at the time of the Veteran's death.  However, there is no indication that an application was filed on a jointly developed form, as outlined above.  In her April 2011 application for benefits (VA Form 21-534), the appellant certified she had not filed a prior claim with VA.  Accordingly, the Board finds no basis for consideration of whether any legal entitlement to DIC exists for the period of time from the date of the Veteran's death to the appellant's remarriage.  

Unfortunately, the Board has no option but to decide this case in accordance with the applicable law, and the appellant's claim must be denied.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the appellant's arguments, is unable to find a legal basis for recognition of the appellant as the Veteran's spouse for purposes of eligibility for DIC benefits.

Because the appellant's claim fails due to the absence of legal merit or lack of entitlement under the law, the claim must be denied.  Id.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


